Title: From Thomas Jefferson to John Shee, 22 October 1807
From: Jefferson, Thomas
To: Shee, John


                        
                            Sir
                            
                            Washington Oct. 22. 07.
                        
                        I recieved last night your favor of the 19th. the three small casks of wine from Leghorn, are, I presume,
                            what is called Nebioule, as I expected from mr Kuhn a wine of that name. I have no information of the quantity, but
                            presume that can be ascertained by your guagers; and will of course enable you to settle the duties. I will ask the favor
                            of you to send it by the first vessel bound to this place, Alexandria or Georgetown. if it be not already in double casks,
                            as I presume it is not, I would thank you to have each cask put into an outer one, the expence of which, together with the
                            duties, & other charges shall be remitted you as soon as known. I salute you with great esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    